DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to submission filed 13 April 2021 for application 15/952,698. Claims 1, 9, 10, and 17 have been amended. Currently claims 1-20 are pending and have been examined. 
The objection to the specification has been withdrawn in view of the amendments made.
The claim interpretation of claim 9 under 35 U.S.C. 112(f) has been withdrawn in view of the amendments and arguments made.
The §112(b) rejection of claim 9 has been withdrawn in view of the amendments/arguments made. 
	

Response to Arguments
Examiner notes that the applicant mentions “Shen” reference in the remarks. Examiner assumes that it refers to the “Yelong et al (ReasoNet: Learning to Stop Reading in Machine Comprehension, 2017)” reference.
Applicant’s arguments, see pages 11-15, filed 13 April 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103, have been considered, but are moot because the new ground of rejection, citing new reference Dai for teaching the limitation “only one value is imported for each key“ does not rely of any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see below for detailed explanations and rejections.
Furthermore, applicant argues separately on page 13 that Shanahan, and on page 14 that Miller, and on page 15 that Shen, do not explicitly disclose the feature “inserts a stop key into a key memory location of a key-value memory; iteratively, until the stop key is reached: imports, from a knowledge base based on the query representation, keys into key memory locations of the key-value memory, and values into value memory locations of the key-value memory based on the keys, generates key representations of the keys in the key memory locations, and value representations of the values in the value memory locations, and updates the query representation by combining the query representation with a value representation and a key representation associated with a key meeting a similarity criterion with the query representation based on relevance probability values of the keys“ as recited in  claim 1 (and similarly in claims 10 and 17). These arguments have been fully considered but are not persuasive because the rejection relies on the reference combination of Miller and Yelong for teaching these limitations as shown in detail below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 10, and 17 cite subject matter “and only one value is imported for each key” which does not appear to have support in the specification or drawings.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (Key-Value Memory Networks for Directly Reading Documents, 2016) in view of Yelong et al (ReasoNet: Learning to Stop Reading in Machine Comprehension, 2017)  and further in view of Dai et al (Sedna: A Memory Based Key-Value Storage System for Realtime Processing in Cloud, 2012) and Shanahan et al (US 20050022114 A1).
Regarding claim 1
Miller teaches: A system comprising: 
a memory that stores computer executable components;
 a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a key-value memory neural network that ([Page 2, Column 1, Paragraph 2] In this work we propose the Key-Value Memory Network (KV-MemNN), a new neural network architecture. The KV-MemNN performs QA by first storing facts in a key-value structured memory before reasoning on them in order to predict an answer):
that processes user input comprising a complex question having at least two subject and relation pairs into a query representation ([Page 3, Column 1, Last Paragraph] At test time one is given a query (e.g. the question in QA tasks). [Page 4, Column 2, Paragraph 2] KB Triple Knowledge base entries have a structure of triple “subject relation object” (see Table 1 for examples). The representation we consider is simple: the key is composed of the left-hand side entity (subject) and the relation, and the value is the right-hand side entity (object)), 
inserts a key into a key memory location of a key-value memory ([Page 3, Column 1, Paragraph 2] Key-value paired memories are a generalization of the way context (e.g. knowledge bases or documents to be read) are stored in memory. The lookup (addressing) stage is based on the key memory);
imports, from a knowledge base based on the query representation, keys into key memory locations of the key-value memory, and values into value memory locations of the key-value memory based on the keys ([Page 3, Column 1, Paragraph 2] Key-value paired memories are a generalization of the way context (e.g. knowledge bases or documents to be read) are stored in memory. The lookup (addressing) stage is based on the key memory while the reading stage (giving the returned result) uses the value memory), wherein each key of the keys comprises a distinct subject and relation pair from the query representation ([Page 3, Column 1, Last Paragraph] At test time one is given a query (e.g. the question in QA tasks). [Page 4, Column 2, Paragraph 2] KB Triple Knowledge base entries have a structure of triple “subject relation object” (see Table 1 for examples). The representation we consider is simple: the key is composed of the left-hand side entity (subject) and the relation),
generates key representations of the keys in the key memory locations, and value representations of the values in the value memory locations ([Page 3, Column 1, Paragraph 2] Key-value paired memories are a generalization of the way context (e.g. knowledge bases or documents to be read) are stored in memory. The lookup (addressing) stage is based on the key memory while the reading stage (giving the returned result) uses the value memory. The key should be designed with features to help match it to the question, while the value should be designed with features to help match it to the response (answer)),
and updates the query representation by combining the query representation with a value representation and a key representation ([Page 3, Column 1, Last Paragraph]  At each step, the collected information from the memory is cumulatively added to the original query to build context for the next round) associated with a key meeting a similarity criterion with the query representation based on relevance probability values of the keys to the query representation ([Page 3, Column 2, Paragraph 5]  Key Addressing: during addressing, each candidate memory is assigned a relevance probability by comparing the question to each key); 
However, Miller does not explicitly disclose: a stop key; iteratively, until the stop key is reached; and only one value is imported for each key; constructs a structured query based on the query representation; executes the structured query over the knowledge base to obtain an answer to the complex question; and returns the answer as a response to the user input.
Yelong teaches, in an analogous system: a stop key ([Page 1047, Column 2, Paragraph 3] ReasoNets introduce a termination state in the inference. Note Termination state corresponds to the stop key) iteratively, until the stop key is reached ([Page 1047, Column 2, Paragraph 3] This state can decide whether to continue the inference to the next turn after digesting intermediate information, or to terminate the whole inference when it concludes that existing information is sufficient to yield an answer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the key-value memory neural network system of Miller to incorporate the teachings of Yelong to iterate until a stop key is reached. One would have been motivated to do this modification because doing so would give the benefit of dynamically modeling the number of turns in the inference by both the document and the query, and automatically learning according to the difficulty of the problem as taught by Yelong paragraph [Page 1047, Column 2, Paragraph 3].
Dai teaches, in an analogous system: and only one value is imported for each key ([Page 52, Column 1, Section F, Paragraph 3] When applications call the read latest(), it will receive the most fresh value. Note: The most fresh value corresponds to only one value),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Miller and Yelong to incorporate the teachings of Dai to import only one value for each key. One would have been motivated to do this modification because doing so would give the benefit for applications to fast access the data set as taught by Dai paragraph [Page 52, Column 1, Section F, Paragraph 3].
Shanahan teaches, in an analogous system: constructs a structured query based on the query representation ([0322] In a second method at 3162 and 3164, part of speech tagging and shallow parsing is performed on the remaining words to identify chunks and query strings are generated using the identified chunks. In a third method at 3166, n-gram or n-word (e.g., when the number of words is greater than or equal to one) query strings are generated using the remaining words. [0323] Once the query strings are generated at 3150, they are optionally stemmed at 3168. At 3170, a query is formulated using the query strings (as stemmed at 3168) and context information (e.g., from POS and/or DMOZ categorization information). The resulting query may, for example, be of the form of an SQL type query. Note: SQL type query corresponds to the structured query and query strings correspond to the query representation); 
executes the structured query over the knowledge base to obtain an answer to the complex question ([0323] At 3172, the query is performed on the interaction history. Finally at 3174, the results); 
and returns the answer as a response to the user input ([0279] In one embodiment, the instantiated query and the answer are displayed in a pop-up window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Miller, Yelong, and Dai to incorporate the teachings of Shanahan to construct a structured query based on the query representation; execute the structured query over the knowledge base to obtain an answer to the complex question; and return the answer as a response to the user input. One would have been motivated to do this modification because doing so would give the benefit of a resulting query that may, for example, be of the form of an SQL type query as taught by Shanahan paragraph [0323].

Regarding claim 2
The system of Miller, Yelong, Dai, and Shanahan teaches: The system of claim 1 (as shown above).
Miller further teaches: wherein the key-value memory neural network computes the relevance probability values between the query representation and the keys, and reads values of the value memory locations comprising taking a weighted sum in which weights are based on the relevance probability values of the corresponding keys ([Page 3, Column 2, Paragraphs 5-7] Key Addressing: during addressing, each candidate memory is assigned a relevance probability by comparing the question to each key: phi = Softmax(A X(x)   A K(khi)) where    are feature maps of dimension D, A is a d D matrix and Softmax(zi) = ezi=Pj ezj . We discuss choices of feature map in Sec. 3.2.  Value Reading: in the final reading step, the values of the memories are read by taking their weighted sum using the addressing probabilities).

Regarding claim 3
The system of Miller, Yelong, Dai, and Shanahan teaches: The system of claim 1, wherein the key-value memory neural network (as shown above).
However, Miller does not explicitly disclose: detects the stop key, and in response to detection of the stop key, stops further updates to the query representation.
Yelong further teaches, in an analogous system: detects the stop key, and in response to detection of the stop key, stops further updates to the query representation ([Page 1047, Column 2, Paragraph 3] This state can decide whether to continue the inference to the next turn after digesting intermediate information, or to terminate the whole inference when it concludes that existing information is sufficient to yield an answer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the key-value memory neural network system of Miller to incorporate the teachings of Yelong to detect the stop key, and in response to detection of the stop key, stop further updates to the query representation. One would have been motivated to do this modification because doing so would give the benefit of dynamically modeling the number of turns in the inference by both the document and the query, and automatically learning according to the difficulty of the problem as taught by Yelong paragraph [Page 1047, Column 2, Paragraph 3].

Regarding claim 4
The system of Miller, Yelong, Dai, and Shanahan teaches: The system of claim 1 (as shown above).
However, the system of Miller, Yelong, and Dai does not explicitly disclose: wherein the key representation meeting the similarity criterion has a highest relevance probability value of the keys.
Shanahan further teaches: wherein the key representation meeting the similarity criterion has a highest relevance probability value of the keys ([0281] The type of question is determined at 2404 and converted to a query at 2406. At 2408, the query is submitted to an information service adapted to handle questions of the type identified. At 2414, weights of relevance are calculated for each word in the passages of the extracted top N results of the query using the substantiated question and the determined question type. At 2416, sentences or part of sentences of the extracted passages with words having highest computed weight of relevance are selected as proposed answers to the instantiated question. [0383] Associated weights of features generated by the preprocessing module 3614 are interpreted as fuzzy set memberships or probabilities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Miller, Yelong, and Dai to incorporate the teachings of Shanahan wherein the key representation meeting the similarity criterion has a highest relevance probability value of the keys. One would have been motivated to do this modification because doing so would give the benefit of selecting from the extracted passages with words having highest computed weight of relevance as proposed answers to the instantiated  question as taught by Shanahan paragraph [0281].

Regarding claim 5
The system of Miller, Yelong, Dai, and Shanahan teaches: The system of claim 4, wherein the key-value memory neural network (as shown above).
However, the system of Miller, Yelong, Dai, does not explicitly disclose: describes the structured query in a natural language output presentation to a user associated with the user input, and obtains data from the user with respect to the natural language output presentation, and if the data indicates the structured query is accurate based on the natural language output presentation, returns the answer to the complex question.
Shanahan further teaches: describes the structured query in a natural language output presentation to a user associated with the user input, and obtains data from the user with respect to the natural language output presentation, and if the data indicates the structured query is accurate based on the natural language output presentation, returns the answer to the complex question ([0420] using natural language processing in order to extract different facets of the document. In one embodiment, three facets of document content are examined (i.e., tokens (i.e., words), phrases, and rare words) to identify terms to retain. The retained terms are added to the recognized entity, in order to increase the precision of the query. [0067] FIG. 53 illustrates an example of a user interface for invoking a directed search (corresponding to obtaining data from the user). [0281] selected as proposed answers to the instantiated question).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Miller, Yelong, and Dai to incorporate the teachings of Shanahan that describes the structured query in a natural language output presentation to a user associated with the user input, and obtains data from the user with respect to the natural language output presentation, and if the data indicates the structured query is accurate based on the natural language output presentation, returns the answer to the complex question. One would have been motivated to do this modification because doing so would give the benefit of increasing the precision of the query as taught by Shanahan paragraph [0420].

Regarding claim 6
The system of Miller, Yelong, Dai, and Shanahan teaches: The system of claim 1, wherein the key-value memory neural network (as shown above).
However, the system of Miller, Yelong, and Dai does not explicitly disclose: performs N-gram matching against the knowledge base to import the keys and values.
Shanahan further teaches: performs N-gram matching against the knowledge base to import the keys and values. ([0322] In a third method at 3166, n-gram or n-word (e.g., when the number of words is greater than or equal to one) query strings are generated using the remaining words).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Miller and Yelong to incorporate the teachings of Shanahan to perform N-gram matching against the knowledge base to import the keys and values. One would have been motivated to do this modification because doing so would give the benefit of generating query strings using the remaining words as taught by Shanahan paragraph [0322].

Regarding claim 7
The system of Miller, Yelong, Dai, and Shanahan teaches: The system of claim 1 (as shown above).
Miller further teaches: wherein the key-value memory neural network uses a bag of words model to generate the query representation, the key representations of the keys in the key memory locations, and the value representations of the values in the value memory locations ([Page 4, Column 2, Paragraph 1] We now describe several possible variants of K and V that we tried in our experiments, for simplicity we kept X and Y fixed as bag-of-words representations).



Regarding claim 8
The system of Miller, Yelong, Dai, and Shanahan teaches: The system of claim 1 (as shown above).
Miller further teaches: wherein the key- value memory neural network concatenates the query representation with the value representation and the key representation into a concatenated vector ([Page 3, Column 2, Paragraph 3] In KV-MemNNs we define the memory slots as pairs of vectors (k1; v1) : : : ; (kM; vM) and denote the question x).

Regarding claim 9
The system of Miller, Yelong, Dai, and Shanahan teaches: The system of claim 1, wherein the computer executable components (as shown above).
Miller further teaches:  further comprise a training component that trains the key- value memory neural network by using entities of the knowledge base in the memory as answer candidates, classifying the answer candidates with respect to a ground truth value, and using cross entropy error as a loss function ([Page 3, Column 1, Paragraph 2] An important property of the model is that the entire model can be trained with key-value transforms. [Page 4, Column 1, Paragraph 3] where yi are the possible candidate outputs, e.g. all the entities in the KB, or all possible candidate answer sentences in the case of a dataset like WIKIQA (see Sec. 5.2). The d   D matrix B can also be constrained to be identical to A. The whole network is trained end-to-end, and the model learns to perform the iterative accesses to output the desired target a by minimizing a standard cross-entropy loss between ^a and the correct answer a. [Page 6, Column 1, Paragraph 2] As an alternative to directly reading documents, we explore leveraging information extraction techniques to transform documents into a KB format. Next we use the SENNA semantic role labeling tool. Note: labelling corresponds to ground truth value).

Regarding claim 10
Miller teaches: A computer-implemented method comprising: 
processing, by a system operatively coupled to a processor, user input comprising a complex question having at least two subject and relation pairs into a query representation ([Page 3, Column 1, Last Paragraph] At test time one is given a query (e.g. the question in QA tasks). [Page 4, Column 2, Paragraph 2] KB Triple Knowledge base entries have a structure of triple “subject relation object” (see Table 1 for examples). The representation we consider is simple: the key is composed of the left-hand side entity (subject) and the relation, and the value is the right-hand side entity (object)); 
inserting, by the system, a key into a key memory location of a key-value memory ([Page 3, Column 1, Paragraph 2] Key-value paired memories are a generalization of the way context (e.g. knowledge bases or documents to be read) are stored in memory. The lookup (addressing) stage is based on the key memory);
performing by the system via a key-value memory neural network: (In this work we propose the Key-Value Memory Network (KV-MemNN) [Page 2, Column 1, Paragraph 2]):
importing, from a knowledge base based on the query representation, keys into key memory locations of the key-value memory, and values into value memory locations of the key-value memory based on the keys ([Page 3, Column 1, Paragraph 2] Key-value paired memories are a generalization of the way context (e.g. knowledge bases or documents to be read) are stored in memory. The lookup (addressing) stage is based on the key memory while the reading stage (giving the returned result) uses the value memory), wherein each key of the keys comprises a distinct subject and relation pair from the query representation ([Page 3, Column 1, Last Paragraph] At test time one is given a query (e.g. the question in QA tasks). [Page 4, Column 2, Paragraph 2] KB Triple Knowledge base entries have a structure of triple “subject relation object” (see Table 1 for examples). The representation we consider is simple: the key is composed of the left-hand side entity (subject) and the relation),
generating key representation of the keys in the key memory locations, and value representations of the values in the value memory locations ([Page 3, Column 1, Paragraph 2] Key-value paired memories are a generalization of the way context (e.g. knowledge bases or documents to be read) are stored in memory. The lookup (addressing) stage is based on the key memory while the reading stage (giving the returned result) uses the value memory. The key should be designed with features to help match it to the question, while the value should be designed with features to help match it to the response (answer)) 
and updating the query representation by combining the query representation with a value representation and a key representation ([Page 3, Column 1, Last Paragraph]  At each step, the collected information from the memory is cumulatively added to the original query to build context for the next round) associated with a key meeting a similarity criterion with the query representation based on relevance probability values of the keys to the query representation ([Page 3, Column 2, Paragraph 5]  Key Addressing: during addressing, each candidate memory is assigned a relevance probability by comparing the question to each key);
via the key-value memory neural network (In this work we propose the Key-Value Memory Network (KV-MemNN) [Page 2, Column 1, Paragraph 2]);
However, Miller does not explicitly disclose: a stop key; iteratively, until the stop key is reached; and only one value is imported for each key; constructing, by the system, a structured query based on the query representation; executing, by the system, the structured query over the knowledge base to obtain an answer to the complex question; and returning, by the system, the answer as a response to the user input.
Yelong teaches, in an analogous system: a stop key ([Page 1047, Column 2, Paragraph 3] ReasoNets introduce a termination state in the inference. Note Termination state corresponds to the stop key) 
iteratively, until the stop key is reached ([Page 1047, Column 2, Paragraph 3] This state can decide whether to continue the inference to the next turn after digesting intermediate information, or to terminate the whole inference when it concludes that existing information is sufficient to yield an answer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the key-value memory neural network system of Miller to incorporate the teachings of Yelong to iterate until a stop key is reached. One would have been motivated to do this modification because doing so would give the benefit of dynamically modeling the number of turns in the inference by both the document and the query, and automatically learning according to the difficulty of the problem as taught by Yelong paragraph [Page 1047, Column 2, Paragraph 3].
Dai teaches, in an analogous system: and only one value is imported for each key ([Page 52, Column 1, Section F, Paragraph 3] When applications call the read latest(), it will receive the most fresh value. Note: The most fresh value corresponds to only one value),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Miller and Yelong to incorporate the teachings of Dai to import only one value for each key. One would have been motivated to do this modification because doing so would give the benefit for applications to fast access the data set as taught by Dai paragraph [Page 52, Column 1, Section F, Paragraph 3].
Shanahan teaches, in an analogous system: constructing, by the system, a structured query based on the query representation ([0322] In a second method at 3162 and 3164, part of speech tagging and shallow parsing is performed on the remaining words to identify chunks and query strings are generated using the identified chunks. In a third method at 3166, n-gram or n-word (e.g., when the number of words is greater than or equal to one) query strings are generated using the remaining words. [0323] Once the query strings are generated at 3150, they are optionally stemmed at 3168. At 3170, a query is formulated using the query strings (as stemmed at 3168) and context information (e.g., from POS and/or DMOZ categorization information). The resulting query may, for example, be of the form of an SQL type query. Note: SQL type query corresponds to the structured query and query strings correspond to the query representation); 
executing, by the system, the structured query over the knowledge base to obtain an answer to the complex question; ([0323] At 3172, the query is performed on the interaction history. Finally at 3174, the results); 
and returning, by the system, the answer as a response to the user input ([0279] In one embodiment, the instantiated query and the answer are displayed in a pop-up window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Miller, Yelong, and Dai to incorporate the teachings of Shanahan to construct a structured query based on the query representation; execute the structured query over the knowledge base to obtain an answer to the complex question; and return the answer as a response to the user input. One would have been motivated to do this modification because doing so would give the benefit of a resulting query that may, for example, be of the form of an SQL type query as taught by Shanahan paragraph [0323].

Regarding claim 11
The system of Miller, Yelong, Dai, and Shanahan teaches: The computer-implemented method of claim 10 (as shown above).
However, the system of Miller, Yelong, and Dai does not explicitly disclose: wherein the key representation meeting the similarity criterion has a highest relevance probability value of the keys.
Shanahan further teaches: wherein the key representation meeting the similarity criterion has a highest relevance probability value of the keys ([0281] The type of question is determined at 2404 and converted to a query at 2406. At 2408, the query is submitted to an information service adapted to handle questions of the type identified. At 2414, weights of relevance are calculated for each word in the passages of the extracted top N results of the query using the substantiated question and the determined question type. At 2416, sentences or part of sentences of the extracted passages with words having highest computed weight of relevance are selected as proposed answers to the instantiated question. [0383] Associated weights of features generated by the preprocessing module 3614 are interpreted as fuzzy set memberships or probabilities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Miller, Yelong, and Dai to incorporate the teachings of Shanahan wherein the key representation meeting the similarity criterion has a highest relevance probability value of the keys. One would have been motivated to do this modification because doing so would give the benefit of selecting from the extracted passages with words having highest computed weight of relevance as proposed answers to the instantiated  question as taught by Shanahan paragraph [0281].

Regarding claim 12
The system of Miller, Yelong, Dai, and Shanahan teaches: The computer-implemented method of claim 10 (as shown above).
Miller further teaches: further comprising: computing, by the system via the key-value memory neural network, relevance probability values between the query representation and the keys, and reading, by the system via the key-value memory neural network, values of the value memory locations comprising taking a weighted sum in which weights are based on the relevance probability values of the corresponding keys ([Page 3, Column 2, Paragraphs 5-7] Key Addressing: during addressing, each candidate memory is assigned a relevance probability by comparing the question to each key: phi = Softmax(A X(x)   A K(khi)) where    are feature maps of dimension D, A is a d D matrix and Softmax(zi) = ezi=Pj ezj . We discuss choices of feature map in Sec. 3.2.  Value Reading: in the final reading step, the values of the memories are read by taking their weighted sum using the addressing probabilities).

Regarding claim 13
The system of Miller, Yelong, Dai, and Shanahan teaches: The computer-implemented method of claim 10, wherein the key-value memory neural network (as shown above).
However, the system of Mille, Yelong, and Dai does not explicitly disclose: performs N-gram matching against the knowledge base to import the keys and values.
Shanahan further teaches: performs N-gram matching against the knowledge base to import the keys and values. ([0322] In a third method at 3166, n-gram or n-word (e.g., when the number of words is greater than or equal to one) query strings are generated using the remaining words).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Miller, Yelong, and Dai to incorporate the teachings of Shanahan to perform N-gram matching against the knowledge base to import the keys and values. One would have been motivated to do this modification because doing so would give the benefit of generating query strings using the remaining words as taught by Shanahan paragraph [0322].

Regarding claim 14
The system of Miller, Yelong, Dai, and Shanahan teaches: The computer-implemented method of claim 10 (as shown above).
Miller further teaches: wherein the key-value memory neural network uses a bag of words model to generate the query representation, the key representations of the keys in the key memory locations, and the value representations of the values in the value memory locations ([Page 4, Column 2, Paragraph 1] this way is an important component of KV-MemNNs, and we are free to define  X; Y ; K and  V for the query, answer, keys and values respectively. We now describe several possible variants of  K and  V that we tried in our experiments, for simplicity we kept  X and  Y fixed as bag-of-words representations).

Regarding claim 15
The system of Miller, Yelong, Dai, and Shanahan teaches: The computer-implemented method of claim 13 (as shown above).
However, the system of Miller, Yelong, and Dai does not explicitly disclose: wherein the executing the structured query comprises: displaying the structured query in a natural language output presentation to a user associated with the user input, and in response to receiving approval from the user, executing the structured query.
Shanahan further teaches: wherein the executing the structured query comprises: displaying the structured query in a natural language output presentation to a user associated with the user input, and in response to receiving approval from the user, executing the structured query ([0420] using natural language processing in order to extract different facets of the document. In one embodiment, three facets of document content are examined (i.e., tokens (i.e., words), phrases, and rare words) to identify terms to retain. The retained terms are added to the recognized entity, in order to increase the precision of the query. [0514] FIG. 53 illustrates one embodiment of a user interface 5300 for specifying a directed search, which can be invoked by selecting window control button 1040 in client interface 1010 (shown in FIG. 10). In the interface 5300, the user is given the ability to specify a plurality of criteria for the search. At 5302, the user is able to select search criteria for performing the search).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Miller, Yelong, and Dai to incorporate the teachings of Shanahan wherein the executing the structured query comprises: displaying the structured query in a natural language output presentation to a user associated with the user input, and in response to receiving approval from the user, executing the structured query. One would have been motivated to do this modification because doing so would give the benefit of increasing the precision of the query as taught by Shanahan paragraph [0420].

Regarding claim 16
The system of Miller, Yelong, Dai, and Shanahan teaches: The computer-implemented method of claim 10 (as shown above).
Miller further teaches: wherein the updating the query representation comprises: concatenating the query representation with the value representation and the key representation into a concatenated vector, and obtaining the query representation by calculating a dot product of the concatenated vector and a learned matrix ([Page 3, Column 2, Paragraph 3] In KV-MemNNs we define the memory slots as pairs of vectors (k1; v1) : : : ; (kM; vM) and denote the question x. Note: Also see Figure 1. Inner product corresponds to dot product).

Regarding claim 17
Miller teaches: A computer program product facilitating reasoning using a key value memory neural network and comprising a non-transitory computer readable medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to ([Page 2, Column 1, Paragraph 2] In this work we propose the Key-Value Memory Network (KV-MemNN), a new neural network architecture. The KV-MemNN performs QA by first storing facts in a key-value structured memory before reasoning on them in order to predict an answer):
processes user input comprising a complex question having at least two subject and relation pairs into a query representation ([Page 3, Column 1, Last Paragraph] At test time one is given a query (e.g. the question in QA tasks). [Page 4, Column 2, Paragraph 2] KB Triple Knowledge base entries have a structure of triple “subject relation object” (see Table 1 for examples). The representation we consider is simple: the key is composed of the left-hand side entity (subject) and the relation, and the value is the right-hand side entity (object)), 
insert a key into a key memory location of a key-value memory ([Page 3, Column 1, Paragraph 2] Key-value paired memories are a generalization of the way context (e.g. knowledge bases or documents to be read) are stored in memory. The lookup (addressing) stage is based on the key memory);
import, from a knowledge base based on the query representation, keys into key memory locations of the key-value memory, and values into value memory locations of the key-value memory based on the keys ([Page 3, Column 1, Paragraph 2] Key-value paired memories are a generalization of the way context (e.g. knowledge bases or documents to be read) are stored in memory. The lookup (addressing) stage is based on the key memory while the reading stage (giving the returned result) uses the value memory), wherein each key of the keys comprises a distinct subject and relation pair from the query representation ([Page 3, Column 1, Last Paragraph] At test time one is given a query (e.g. the question in QA tasks). [Page 4, Column 2, Paragraph 2] KB Triple Knowledge base entries have a structure of triple “subject relation object” (see Table 1 for examples). The representation we consider is simple: the key is composed of the left-hand side entity (subject) and the relation),
generate key representations of the keys in the key memory locations, and value representations of the values in the value memory locations ([Page 3, Column 1, Paragraph 2] Key-value paired memories are a generalization of the way context (e.g. knowledge bases or documents to be read) are stored in memory. The lookup (addressing) stage is based on the key memory while the reading stage (giving the returned result) uses the value memory. The key should be designed with features to help match it to the question, while the value should be designed with features to help match it to the response (answer)),
and update the query representation by combining the query representation with a value representation and a key representation ([Page 3, Column 1, Last Paragraph]  At each step, the collected information from the memory is cumulatively added to the original query to build context for the next round) associated with a key meeting a similarity criterion with the query representation based on relevance probability values of the keys to the query representation ([Page 3, Column 2, Paragraph 5]  Key Addressing: during addressing, each candidate memory is assigned a relevance probability by comparing the question to each key); 
However, Miller does not explicitly disclose: a stop key; iteratively, until the stop key is reached; and only one value is imported for each key; constructs a structured query based on the query representation; executes the structured query over the knowledge base to obtain an answer to the complex question; and return the answer as a response to the user input.
Yelong teaches, in an analogous system: a stop key ([Page 1047, Column 2, Paragraph 3] ReasoNets introduce a termination state in the inference. Note Termination state corresponds to the stop key) iteratively, until the stop key is reached ([Page 1047, Column 2, Paragraph 3] This state can decide whether to continue the inference to the next turn after digesting intermediate information, or to terminate the whole inference when it concludes that existing information is sufficient to yield an answer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the key-value memory neural network system of Miller to incorporate the teachings of Yelong to iterate until a stop key is reached. One would have been motivated to do this modification because doing so would give the benefit of dynamically modeling the number of turns in the inference by both the document and the query, and automatically learning according to the difficulty of the problem as taught by Yelong paragraph [Page 1047, Column 2, Paragraph 3].
Dai teaches, in an analogous system: and only one value is imported for each key ([Page 52, Column 1, Section F, Paragraph 3] When applications call the read latest(), it will receive the most fresh value. Note: The most fresh value corresponds to only one value),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Miller and Yelong to incorporate the teachings of Dai to import only one value for each key. One would have been motivated to do this modification because doing so would give the benefit for applications to fast access the data set as taught by Dai paragraph [Page 52, Column 1, Section F, Paragraph 3].
Shanahan teaches, in an analogous system: constructs a structured query based on the query representation ([0322] In a second method at 3162 and 3164, part of speech tagging and shallow parsing is performed on the remaining words to identify chunks and query strings are generated using the identified chunks. In a third method at 3166, n-gram or n-word (e.g., when the number of words is greater than or equal to one) query strings are generated using the remaining words. [0323] Once the query strings are generated at 3150, they are optionally stemmed at 3168. At 3170, a query is formulated using the query strings (as stemmed at 3168) and context information (e.g., from POS and/or DMOZ categorization information). The resulting query may, for example, be of the form of an SQL type query. Note: SQL type query corresponds to the structured query and query strings correspond to the query representation); 
executes the structured query over the knowledge base to obtain an answer to the complex question ([0323] At 3172, the query is performed on the interaction history. Finally at 3174, the results); 
and returns the answer as a response to the user input ([0279] In one embodiment, the instantiated query and the answer are displayed in a pop-up window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Miller, Yelong, and Dai to incorporate the teachings of Shanahan to construct a structured query based on the query representation; execute the structured query over the knowledge base to obtain an answer to the complex question; and return the answer as a response to the user input. One would have been motivated to do this modification because doing so would give the benefit of a resulting query that may, for example, be of the form of an SQL type query as taught by Shanahan paragraph [0323].

Regarding claim 18
The system of Miller, Yelong, Dai, and Shanahan teaches: The computer program product of claim 17 (as shown above).
Miller further teaches: wherein the program instructions are further executable by the processor to cause the processor to compute the relevance probability values between the query representation and the keys, and read values of the value memory locations comprising taking a weighted sum in which weights are based on the relevance probability values of the corresponding keys (Page 3, Column 2, Paragraphs 5-7] Key Addressing: during addressing, each candidate memory is assigned a relevance probability by comparing the question to each key: phi = Softmax(A X(x)   A K(khi)) where    are feature maps of dimension D, A is a d D matrix and Softmax(zi) = ezi=Pj ezj .We discuss choices of feature map in Sec. 3.2.  Value Reading: in the final reading step, the values of the memories are read by taking their weighted sum using the addressing probabilities).

Regarding claim 19
The system of Miller, Yelong, Dai, and Shanahan teaches: The computer program product of claim 17 (as shown above).
However, the system of Miller, Yelong, and Dai does not explicitly disclose: wherein the key representation meeting the similarity criterion has a highest relevance probability value of the keys.
Shanahan further teaches: wherein the key representation meeting the similarity criterion has a highest relevance probability value of the keys ([0281] The type of question is determined at 2404 and converted to a query at 2406. At 2408, the query is submitted to an information service adapted to handle questions of the type identified. At 2414, weights of relevance are calculated for each word in the passages of the extracted top N results of the query using the substantiated question and the determined question type. At 2416, sentences or part of sentences of the extracted passages with words having highest computed weight of relevance are selected as proposed answers to the instantiated question. [0383] Associated weights of features generated by the preprocessing module 3614 are interpreted as fuzzy set memberships or probabilities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Miller, Yelong, and Dai to incorporate the teachings of Shanahan wherein the key representation meeting the similarity criterion has a highest relevance probability value of the keys. One would have been motivated to do this modification because doing so would give the benefit of selecting from the extracted passages with words having highest computed weight of relevance as proposed answers to the instantiated  question as taught by Shanahan paragraph [0281].

Regarding claim 20
The system of Miller, Yelong, Dai, and Shanahan teaches: The computer program product of claim 17 (as shown above).
However, the system of Miller, Yelong, and Dai does not explicitly disclose: wherein the program instructions are further executable by the processor to describe the structured query in a natural language output presentation to a user associated with the user input, receive input data from the user with respect to the natural language output presentation, evaluate the input data, and if the input data indicates the structured query is accurate based on the natural language output presentation, output the answer to the question to the user.
Shanahan further teaches: wherein the program instructions are further executable by the processor to describe the structured query in a natural language output presentation to a user associated with the user input, receive input data from the user with respect to the natural language output presentation, evaluate the input data, and if the input data indicates the structured query is accurate based on the natural language output presentation, output the answer to the question to the user ([0420] using natural language processing in order to extract different facets of the document. In one embodiment, three facets of document content are examined (i.e., tokens (i.e., words), phrases, and rare words) to identify terms to retain. The retained terms are added to the recognized entity, in order to increase the precision of the query. [0067] FIG. 53 illustrates an example of a user interface for invoking a directed search (corresponding to obtaining data from the user). [0281] selected as proposed answers to the instantiated question).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Miller, Yelong, and Dai to incorporate the teachings of Shanahan wherein the program instructions are further executable by the processor to describe the structured query in a natural language output presentation to a user associated with the user input, receive input data from the user with respect to the natural language output presentation, evaluate the input data, and if the input data indicates the structured query is accurate based on the natural language output presentation, output the answer to the question to the user. One would have been motivated to do this modification because doing so would give the benefit of increasing the precision of the query as taught by Shanahan paragraph [0420].


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Birney et al (US 4037215 A) discloses Key Controlled Address Relocation Translation System.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAITANYA R JAYAKUMAR/               Examiner, Art Unit 2128                                                                                                                                                                                         
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128